Davis, P. J.
(dissenting):
I do not concur in the construction given to the will by my brothers Brady and Daniels.
By the sixth clause of the will the testator gave to his daughter Sarah L. Cooke the whole of his residuary estate in fee simple and absolute.
His intent to do this is so manifest by the sixth clause that it is not open to question.
By the seventh clause he intends to put his granddaughter into the care' and guardianship of his daughter.
He expresses the utmost confidence in the “honesty, good-will and integrity” of his daughter, and proceeds to “enjoin” upon her the duty of making provisions out of his residuary estate in such ■ manner and at such times aud in such amounts as she may judge expedient and conducive to the welfare of such grandchild, and as her own sense of justice and Christian duty shall dictate. The nature and force of this language are not such as to impose upon the absolute estate he had given his daughter any specific trust. On the contrary, it indicates very strongly his intention to con*138fide wholly in the sense of justice and right of his daughter to do what she might think best for the granddaughter, leaving that sense wholly free from legal trammel or constraint.
I think, it impossible correctly to construe this language as imposing upon the property itself any charge or trust.
The authorities do not warrant it. The word “enjoin” only operates to indicate the extent to which the testator meant to impress on his daughter’s conscience the duty of doing whatever the condition and circumstances of the granddaughter should require; but to leave the duty wholly a moral and not a legal obligation.
I think the judgment must be affirmed.
Judgment reversed; judgment ordered for plaintiff.